DETAILED ACTION
Amendments made March 29, 2021 have been entered.
Claims 1-3, 6-11 and 13-23 are pending;
Claims 2, 7-10, 13-18, and 20 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claim limitation “adapted for ejecting the paste” in claim 1, line 12 is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim now recites sufficient structure to achieve the function, i.e. an exit hole or provision for an exit hole (claim 1, lines 13-14 as amended March 29, 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 5, 21 and 23-25 under 35 U.S.C. 103 as being unpatentable over Garcia (US 2007/0160707 A1) has been withdrawn in light of applicant’s amendments made March 29, 2021 which require the exit hole is adjusted to be mounted in a 3-D printer.
The rejection of claims 11 and 19 under 35 U.S.C. 103 as being unpatentable over Garcia (US 2007/0160707 A1) in view of Aldridge (US 2007/0224312) has been withdrawn in light of applicant’s amendments made March 29, 2021 which require the exit hole is adjusted to be mounted in a 3-D printer.
The rejection of claims 1, 3, 6, 11, 19, and 21-26 under 35 U.S.C. 103 as being unpatentable over Doherty et al (US5,607,716) in view of Lipton et al (“Adventures in Printing Food” pages 1-7 May 31, 2013 https://spectrum.ieee.org/consumer-
The rejection of claims 1, 3, 5, 6, 11, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (EP 1104652) in view of Aldridge (US 2007/0224312) has been withdrawn in light of applicant’s amendments made March 29, 2021 which require the exit hole is adjusted to be mounted in a 3-D printer.

Claims 1, 3, 6, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (EP 1104652) in view of 3DVentures (YouTube, pages 1-7, August 16, 2014 https://www.youtube.com/watch?v=wtWgd1T8vTo).
Frank et al (Frank) teaches of a hydrocolloid gel confectionery comprising: 0.11-20% of a hydrocolloid which is more preferably pectin and may include starch; optional usual ingredients including acid which may be added from 0.1-3%; 5-20% water; and the remainder sweeteners which are different than the hydrocolloid (abstract, paragraphs 0001-0003, 0009, 0013, 0020 and 0021 and claims 1, 3 and 5).  As the only required compositional ingredients of Frank are 0.11-20% hydrocolloid, 5-20% water, and the remainder sweeteners, it would have been obvious for the sweeteners in the composition of Frank to be included from about 60-94.9% (100% total minus 0.11-20% hydrocolloid and 5-20% water).  It is noted that as the additional ingredients disclosed by Frank “may” be included, said ingredients are considered “optional” and not required.  As Frank teaches the final confectionery gel retains its shape (paragraph 0006), the gel product of Frank is considered to not be fluid, as recited in claim 1. Frank teaches the cooked confectionery mass is acidified to a pH of 3.0-3.8 (paragraph 0011), wherein no further acidification or neutralization steps are disclosed or required (all), and thus the product of Frank would have a pH within the range recited in claim 22.
Regarding the thermal properties of the gel as recited in claim 1, or the elastic properties of the gel as recited in claim 6, Frank is silent to the properties of the gel.  However, as Frank teaches of a gel composition overlapping the composition as claimed and disclosed the gel of the prior art is expected to encompass or at least make obvious a gel product as instantly claimed.  As discussed above, the teachings of Frank encompass a gel comprising: 0.11-20% of a hydrocolloid which is preferably pectin; 5-20% water; about 60-94.9% sweeteners; 0.1-3% acid; and other optional ingredients.   The instant disclosure states the gel comprises: about 1-10% hydrocolloid selected from the group including pectin; about 0.3-3% acid; about 5-45% water; preferably 40-80% sweetener; and optional ingredients (instant specification page 3 lines 17-20 and page 4 lines 7-8 and 13-27).  Applicant has chosen to use parameters that cannot be 
Regarding the gel as in a cartridge comprising a container having an internal volume, wherein the cartridge was adapted for ejecting a paste and comprises an exit hole or provision for an exit hole to be made, wherein the exit hole was adjusted to be mounted in a 3D printer as recited in claim 1, 3DVentures teaches of a confectionery 3D printer which can print using any semi solid foodstuff (page 2 description and page 5 transcript minutes 0:01-00:24).  3DVentures teaches that any semi-solid of your choice is filled into the dispenser for extruding and printing (page 5 transcript minutes 00:24-00:29 and 00:43-00:52).  3DVentures teaches the product is ideal for a professional perfectionist, provides a great and fun way for spending time with the family, adds speed and consistency to candy production, allows for custom candy decorations, and is affordable (pages 5-6 transcript minutes 1:00-1:43).  It would have been obvious to one of ordinary skill in the art for the gel food product of Frank to be formed, and thus filled into the 3D printer dispenser of 3DVentures as it was affordable and formed a product ideal for a professional perfectionist, provided a great and fun way to spend time with the family, added speed and consistency to candy production, and allowed for custom candy decorations.  To use known forming equipment for its known benefits would been obvious and well within the purview of one of ordinary skill in the art.  As confection of Frank is a gel comprising solids, that is fluid for molding (paragraphs 0007 and 0021), and the equipment was taught to be used with any semi-solid confection desired, one of ordinary skill in the art would have had a reasonable expectation of success.  As the dispenser of 3DVentures is a container for filling material within 
Regarding the container as rigid as recited in claim 23, as discussed above, it would have been obvious to insert the hydrocolloid gel confection of Frank in a container of the 3D printer of 3DVentures.  As seen by the arrow in the YouTube video, minute 1:07 (page 8), it appears the container of 3DVentures printer is rigid.  Thus, as it would have been obvious to use the 3d printer of 3DVentures, the use of a rigid cartridge would have also been obvious.  Additionally, the Examiner takes Official Notice that dispensers were either rigid or non-rigid.  To choose one of two available options for the cartridge would have been obvious and a natural selection necessary in practicing the process of the prior art.  Furthermore, as rigid means stiff or unyielding by definition, it would have been reasonably obvious via common sense to use a rigid container so that the container and/or food inside was not squished during storage.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (EP 1104652) in view of 3DVentures (YouTube, pages 1-7, August 16, 2014 https://www.youtube.com/watch?v=wtWgd1T8vTo), further as evidenced by Kickstarter (https://www.kickstarter.com/projects/977921690/candy-the-first-confectionery-focused-food-3d-prin August 27, 2014 pages 1-7).
As discussed above, it would have been obvious to insert the hydrocolloid gel confection of Frank in a container of the 3D printer of 3DVentures.  
Regarding the gel as in a kit of two or more cartridges as recited in claim 11, wherein the gel within each of the two or more cartridges is different as recited in claim 19, a kit is a set or collection of supplies.  As evidenced by Kickstarter and the technical specification for the 3D printer of 3DVentures, the printer came with “re-fillable dispensers”, and thus included multiple cartridges (pages 3, 4, and 6).  Therefore, as evidenced by Kickstarter, the teachings of Frank in view of 3DVentures is considered to encompass a kit of two or more cartridges as claimed.  As 3DVentures teaches that the dispensers, i.e. cartridges, are filled with the desired candy material, and Frank teaches the gel contains usual additives, including flavorings (paragraphs 0013 and 0021), it would have been obvious and common sense to use different flavored gels, and fill the different flavored gels of Frank, into two or more cartridges in order to form a variety of flavored confectionery products with the 3D printer.  To do so seems to be no more than what one of ordinary skill in the art would have recognized through ordinary ingenuity based on what was known and taught in the prior art.
Response to Arguments
Applicant’s arguments filed March 29, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KELLY J BEKKER/Primary Examiner, Art Unit 1791